Acxwrxiw ~I.'~-EXAS
w~A~:~:1>x~wR,LhKW
 ..TT,*l*x*IY
          Honorable Don Hall, Page 2 (Opinion No. C- 238)


to eight years would not receive eligibility for a parole un-
til he had served two years and eight months.
       Under Section 11 of Article IV of the Constitution of
Texas, the Legislature has "authority to enact parole laws".
       If the statute is viewed literally, then the Leglsla-
ture has not properly provided for the instant situation, but
when viewed realistically it Is clear the Iegislature did not
Intend any such absurd results. It has long been the rule that
our courts will not attribute to the Legislature an Intention
to work an injustice. Stlrte'v.'MauritzlWells'Co., 141 !rex,
634, 175 S.W. 26 238 (1943~.

       The question then becomes one of construing the language
of the statute by applying the appropriate rules of construc-
tion. This rule is found in Trimmier v. Carlton, 116 vex.
572, 296 S.W. 1070 (1927), where the Supreme Tit   said:
       "Provisions of a statute will be liberally
        construed to effectuate the purposes in-
        tended by the legislature and to promote
        justice."
        Again in National Surety Corporation v. Ladd, 131 Tex.
295, 115 S.W.2d 680 (193o), the court said:
       n
             .lWhere, however, the intention of the legis-
        iature is so inadequately or vaguely expressed
        that the court must resort to construction, it Is
        proper to consider the results and consequences of
        any ,proposed construction, and the court will, if
        possible, place upon the statute a construction
        which will not result in Injustice, oppression,
        hardship, or inconvenience, unreasonableness,
        prejudice to public interest, or absurd conse-
        quence.'"
        Applying these rules to the two possible interpretations
the proper construction is obvious. Liberally construed in
light of reasonableness and justice, the Legislature intended
to provide that when a convict has a maximum sentence which
is four times or more than the minimum, he may be paroled
upon serving one-fourth (l/4) of the maximum sentence, which
is the same as the minimum sentence.
        Therefore, it is our opinion that a prisoner whose
maximum sentence is exactly four times the length of his
minimum sentence may become eligible for parole after serving
one-fourth (l/4) of his maximum sentence.
                           -1153-
Honorable Don Hall, Page 3 (Opinion No. C- 238)

                            SUMMARY'
      An inmate in the Texas Department of Correct-
      ions serving a sentence of not less than two
      years nor more than elght years is entitled
      to be considered for parole after he has served
      the minimum sentence of two years (one-fourth
      of the maximum sentence).
                           Yours very truly,
                          WAGGONER CARR
                          Attorney General of Texas

                          By:
                             Assistant Attorney General

APPROVED:
OPINION COMMITTEE
w. v. Geppert, Chairman
Joe   Long

W. 0. Schultz
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                            -1154-